May 13, 1924. The opinion of the Court was delivered by
Appeal from a judgment in favor of the defendant, after the case had been remanded to the Circuit Court for a new trial, under the opinion reported in 126 S.C. 1;119 S.E., 776. The exceptions raise only questions which have already been raised, considered, and decided by the Court enbanc, and are res adjudicata.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.